DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 151.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0358208 to “Ma.”
Claim 1: Ma discloses a plasma processing apparatus, comprising: a plasma chamber (120 [plasma chamber], Fig. 1); a processing chamber (110 [processing chamber]) comprising a substrate holder (112 [substrate holder]) operable to support a substrate (114 [substrate], para. [0047]); a plasma source (130/132/134) configured to generate plasma in the plasma chamber (120, para. [0047]), and a separation grid (116 [separation grid]) separating the plasma chamber (120) from the processing chamber 
Claim 2: Ma discloses wherein the treatment process comprises an etching process, a strip treatment process, or a surface treatment process (see para. [0058] where surface treatment process is mentioned).
Claim 3: Ma discloses wherein: the inlet (118, Fig. 2, Ma) is defined by a first portion of the gas delivery system (116, see Fig. 2); a first group of outlets (holes of 116b) of the plurality of outlets (holes) are defined by the first portion of the gas delivery system (see Fig. 2 where first portion is at and above 116b); and a second group of outlets (holes of 116c) of the plurality of outlets (holes) are defined by a second portion of the gas delivery system (116, see Fig. 2 where second portion is at 116c), the second portion being different than the first portion (see Fig. 2 where 116b is different from 116c).
Claim 4: Ma discloses wherein a diameter of each outlet included in the first group of outlets (holes in 116b, Fig. 2, Ma) appears to be less than a diameter of each outlet included in the second group of outlets (holes in 116c, see Fig. 2 where diameter of holes in 116b appear to be less than holes in 116c).
Claims 5-6: Ma does not explicitly disclose (claim 5) wherein a diameter of an outlet included in the first group of outlets and positioned adjacent the inlet is less than a (claim 6) wherein the diameter of the outlet is less than a diameter of every outlet included in the second group of outlets. Yet Ma teaches that the sizes of the different groups of holes can be optimized for whatever process as necessary (para. [0036-0037]) for the purpose of controlling uniformity characteristics of a surface treatment process (para. [0030]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate optimization of the diameter of different groups of holes as taught by Ma with motivation to control uniformity characteristics of a surface treatment process.
Claims 7-8: Ma does not explicitly disclose (claim 7) wherein the portion of the channel defined by the first portion of the gas delivery system is narrower than the portion of the channel defined by the second portion of the gas delivery system; (claim 8) wherein the portion of the channel defined by the first portion of the gas delivery system is wider than the portion of the channel defined by the second portion of the gas delivery system. Yet Ma teaches that the respective channel portions (channels of 117 and 119) can have first and second distances which can be the same and/or different from each other (para. [0052-0053]) for the purpose of being in a parallel spaced relationship for ion/UV filtering (para. [0052]). It is noted that Ma is optimizing channel widths which is obvious over the claim. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of channel 
Claim 12: Ma discloses wherein the gas delivery system (116, Fig. 2, Ma) includes a wall (116b [grid plate]) dividing the channel (channel between 116a and 116c) into a first channel (channel between 116a and 116b) and a second channel (channel between 116b and 116c). 
Claim 13: Ma discloses wherein the wall (116b, Fig. 2) defines a plurality of openings (openings in 116b) to provide fluid communication between the first channel (channel between 116a and 116b) and the second channel (channel between 116b and 116c).
Claim 14: Ma discloses wherein: the inlet (118, Fig. 2) is in fluid communication with the first channel (channel between 116a and 116b); and the plurality of outlets (holes) are in fluid communication with the second channel (channel between 116b and 116c). 
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma as applied to claims 1-8, 12-14 above, and further in view of US 2018/0122638 to “Jung.”
Claims 9-11: Ma does not disclose (claim 9) further comprising: a blocking material positioned over one or more outlets of the plurality of outlets; (claim 10) wherein the blocking material is positioned over the first group of outlets defined by the first portion of the gas delivery system; (claim 11) wherein the blocking material is 
Jung discloses (claim 9) further comprising: a blocking material (220a [insertion body], Fig. 8) positioned over one or more outlets (151 [distribution holes]) of the plurality of outlets (151); (claims 10-11) wherein blocking material (220a) can be added to different positions (optimization) as necessary for the purpose of easily changing the arranged structure to avoid unnecessary manufacture of another plate, to thereby easily adjust the flow of the species (para. [0048]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the blocking materials and optimization of arrangement as taught by Jung with motivation to easily change the arranged structure to avoid unnecessary manufacture of another plate, to thereby easily adjust the flow of the species.
Claims 15-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,335,293 to “Luo.” 
Claim 15: Luo discloses a plasma processing apparatus, comprising: a processing chamber (208 [wafer processing chamber], Fig. 2), a workpiece holder (233/230 [pins]/[restricter]) in the processing chamber (208) operable to support a first workpiece (224a [substrate]) and a second workpiece (224b [substrate]) in the processing chamber (208, col. 7, lines 31-35) the workpiece holder (233/230) comprising a first processing station (at 224a) and a second processing station (at 224b), the first processing station (at 224a) configured to support the first workpiece (224a), the second processing station (at 
Claim 16: Luo discloses wherein the opening (opening in 230, Fig. 2, Luo) comprises a cover (top of 230) defining a plurality of holes (holes in top of 230). 
Claim 17: Luo discloses wherein a first portion of the plurality of holes (holes in 230, Fig. 2) comprises a first hole density (holes in 230), and a second portion of the plurality of holes comprises (holes in 230) a second hole density (holes in 230); 
How Luo does not explicitly discloses wherein the first hole density is different from the second hole density. Yet Luo teaches that the holes size and pattern may be selected for the purpose of balancing front and back etch rates while maintaining the desired process gas selectivity on the front side of the wafer (col. 8, lines 40-51). It is also noted that the restricter hole densities are different in different places of the plate (col. 12, lines 45-65). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of hole density as taught by Luo with motivation to balance front and back etch rates while maintaining the desired process gas selectivity on the front side of the wafer.
Claim 19: Luo discloses further comprising: a plasma chamber (202 [plasma generation chamber], Fig. 2) disposed above the processing chamber (208), the plasma chamber (202) separated from the processing chamber (208) via a separation grid (see col. 8, lines 60-65 where 222 and 228 [diverter] can be combined which renders it functioning as a separation grid).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo as applied to claims 15-17, 19, and further in view of US 2006/0151114 to Fink.
Claim 18: Luo discloses the opening. However Luo does not disclose wherein the opening comprises a first curved surface and a second opposing curved surface, the first curved surface matching an edge portion of the first processing station, the opposing second curved surface matching an edge portion of the second processing station.
Fink discloses a baffle assembly (100, Fig. 2-4) having curved openings (112 [holes]) which match the edge of portion of a wafer processing station (30, para. [0029]), and also teaches covers (120 [baffle inserts]) which can be formed in the same respective shape (para. [0028]), and that the openings can be multiple shapes (para. [0027], [0029]). Fink discloses this for the purpose permitting gas in the process space to be removed by a vacuum pump (para. [0026]) and confine the plasma while permitting gas to be evacuated (para. [0003]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of shape as taught by Fink to match each edge of the wafer processing stations with motivation to .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0358208 to “Ma” in view of US 2012/0031559 to “Dhindsa.”
Claim 20: Ma discloses a plasma processing apparatus, comprising a plasma chamber (120, [plasma chamber], Fig. 1); a processing chamber (110 [processing chamber]) comprising a substrate holder (112 [substrate holder]) operable to support a substrate (114 [substrate], para. [0047]); a plasma source (130/132/134) configured to generate plasma in the plasma chamber (120, para. [0047]); and a separation grid (116 [separation grid]) separating the plasma chamber (120) from the processing chamber (110), the separation grid (116) comprising: a gas delivery system (116) defining a plurality of channels (channels between 116a and 116c), a plurality of inlets (118, 121 [gas ports]) and a plurality of outlets (holes in the plates) and wherein the gas delivery system (116) is configured such that gas exiting the channel via the plurality of outlets reduces non-uniformities associated with a treatment process performed on the substrate (para. [0056-0058]). 
However Ma does not explicitly disclose a plurality of independently controllable valves; wherein each inlet of the plurality of inlets is coupled to a corresponding valve of the plurality of independently controllable valves.
Dhindsa discloses a plurality of independently controllable valves (201A-C], Fig. 1-2); wherein each inlet (inlets of 101A-C) of the plurality of inlets (inlets of 101A-C) is coupled to a corresponding valve (201A-C) of the plurality of independently controllable 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the valves and inlets configuration as taught by Dhindsa with motivation to be independently controllable zones for uniformity control.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718